Order                                                                          Michigan Supreme Court
                                                                                     Lansing, Michigan

  October 24, 2018                                                                     Stephen J. Markman,
                                                                                                  Chief Justice

  157951 & (41)                                                                              Brian K. Zahra
                                                                                     Bridget M. McCormack
                                                                                           David F. Viviano
                                                                                       Richard H. Bernstein
                                                                                            Kurtis T. Wilder
  JAWAD A. SHAH, M.D., PC, INTEGRATED                                                 Elizabeth T. Clement,
  HOSPITAL SPECIALISTS, PC, INSIGHT                                                                    Justices
  ANESTHESIA, PLLC, and STERLING
  ANESTHESIA, PLLC,
            Plaintiffs-Appellees,
  v                                                         SC: 157951
                                                            COA: 340370
                                                            Genesee CC: 17-108637-NF
  STATE FARM MUTUAL AUTOMOBILE
  INSURANCE COMPANY,
           Defendant-Appellant.

  _______________________________________/

        On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the May 8, 2018 judgment of the Court of Appeals is
  considered. We direct the Clerk to schedule oral argument on the application. MCR
  7.305(H)(1).

          The appellant shall file a supplemental brief within 42 days of the date of this
  order addressing whether the anti-assignment clause in the defendant’s insurance policy
  precludes the defendant’s insured from assigning his right to recover no-fault personal
  protection insurance benefits to the plaintiff healthcare providers. In addition to the brief,
  the appellant shall electronically file an appendix conforming to MCR 7.312(D)(2). In
  the brief, citations to the record must provide the appendix page numbers as required by
  MCR 7.312(B)(1). The appellees shall file a supplemental brief within 21 days of being
  served with the appellant’s brief. The appellees shall also electronically file an appendix,
  or in the alternative, stipulate to the use of the appendix filed by the appellant. A reply, if
  any, must be filed by the appellant within 14 days of being served with the appellees’
  brief. The parties should not submit mere restatements of their application papers.

         We direct the Clerk to schedule the oral argument in this case for the same future
  session of the Court when it will hear oral argument in W A Foote Memorial Hosp v Mich
  Assigned Claims Plan (Docket No. 156622).
                                                                                                              2


        The Insurance Alliance of Michigan and Auto Club Insurance Association are
invited to file briefs amicus curiae. Other persons or groups interested in the
determination of the issue presented in this case may move the Court for permission to
file briefs amicus curiae.




                        I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                  foregoing is a true and complete copy of the order entered at the direction of the Court.
                        October 24, 2018
       a1017
                                                                            Clerk